Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00981-CR

                                RORY HOGENSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 063011

                                            ORDER
       The Court GRANTS the request of the Grayson County District Clerk for an extension of

time to file the trial court’s certification of appellant’s right to appeal. We ORDER that the

supplemental record containing the completed certification be filed by FEBRUARY 20, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Rayburn Nall, Jr., Presiding Judge, 59th Judicial District Court; Kelly Ashmore,

Grayson County District Clerk; and to counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE